DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 06/27/2022, Claims 1, 7, 9, 15, 17-20 are amended. Claims 1-20 are pending. 


With respect to the amendment filed on 06/27/2022, see pages 7-9, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-20 are allowed. 











Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed. 
Independent Claims 1, 9 and 17 respectively recite the limitations of: receiving a plurality of image frames from a camera installed in an environment, wherein the plurality of image frames depicts a view of the environment and wherein the ROI is located within the view; tracking a plurality of persons in the plurality of image frames; determining a plurality of respective trajectories including a respective trajectory of movement for each person of the plurality of persons; comparing each of the plurality of respective trajectories to one another; identifying, based on the comparing, a common trajectory shared by more than one person of the plurality of persons, wherein the common trajectory has a common start point and a common end point, and wherein at least one of the common start point and common end point are not captured in the ROI; updating the ROI to define an updated ROI that is configured to encompass the common trajectory; and configuring the updated ROI to be associated with new image frames from the camera.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Lee et al. in paragraph [0081] discloses at step 1030, the system may detect one or more shot attempts by tracking all balls in a dynamically- enlarged region of interest called a ball tracking ROI, the size of which is subject to the device's processing power, using another computer vision algorithm. Basketballs detected in the ball tracking ROI over successive frames of the captured video may be grouped into ball trajectories. Each ball trajectory may be independently tracked to identify a potential shot attempt. As the name implies, a shot attempt is the process or action of attempting to shoot or drive a ball into a goal, and the result of a shot attempt may or may not be successful. The ROI created during hoop detection at step 1020 may be divided into 9 zones, as discussed with reference to FIG. 18. When
a ball trajectory enters then exits the ROI through various zones, a shot attempt may be detected through heuristics. For example, in some embodiments, the system may apply motion differential to the ball tracking ROI and corresponding moving objects, and identify the basketball based on extracted features from said moving objects. In various embodiments, machine learning methods may be used to learn one or more features relevant to the basketball, such as changes in size or color of the basketball depending motion differential to the ball tracking ROI and corresponding moving objects, and identify the basketball based on extracted features from said moving objects. In various embodiments, machine learning methods may be used to learn one or more features relevant to the basketball, such as changes in size or color of the basketball depending on angle and light settings. For instance, statistics of the color of the basketball may be collected across varying angle and light settings. In some embodiments, the system may identify a ball trajectory as a shot attempt when the basketball is determined to be at a vertical location higher than the hoop in the ROI and which falls towards the court ground afterwards. Upon identification of a shot attempt, the system may progress directly to steps 1040 and/or 1050 to analyze the shot, or to an optional step 1035 for 3D ball trajectory construction. 

However, Lee et al., even if combined, fail to teach or suggest receiving a plurality of image frames from a camera installed in an environment, wherein the plurality of image frames depicts a view of the environment and wherein the ROI is located within the view; tracking a plurality of persons in the plurality of image frames; determining a plurality of respective trajectories including a respective trajectory of movement for each person of the plurality of persons; comparing each of the plurality of respective trajectories to one another; identifying, based on the comparing, a common trajectory shared by more than one person of the plurality of persons, wherein the common trajectory has a common start point and a common end point, and wherein at least one of the common start point and common end point are not captured in the ROI; updating the ROI to define an updated ROI that is configured to encompass the common trajectory; and configuring the updated ROI to be associated with new image frames from the camera, as required by claims 1, 9 and 17. Indeed, these references are silent about any such tracking of common trajectories of persons with common start point and common end points and where common start and common end points are not captured in ROI and updating the ROI based on the trajectories of common trajectories. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1, 9 and 17 are allowed. Claims 2-8 are allowed by virtue of their dependency on claim 1. Claims 10-16 are allowed by virtue of their dependency on claim 9. Claims 18-20 are allowed by virtue of their dependency on claim 17.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11354728 B2
US 11373331 B2
US 20210224615 A1
US 20190180597 A1
US 9524028 B2
US 9566004 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661